DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558). 
Regarding claim 1, Horio teaches a decorative sheet including a laminate including a base sheet, a transparent resin layer and a surface protecting layer (“a decorative sheet for laminating”) (Paragraph [0013]). The base sheet and the transparent resin layers contain non-halogen based thermoplastic resins such as polyolefins, polypropylene, ethyl vinyl acetate, polyarylate, etc. (“the decorative sheet comprises non-halogen based thermoplastic resin containing layers” & “a resin forming the base sheet is at least one member selected from the group consisting of polyolefin, polyester, polyacryl, polyamide, polyurethane, and polystyrene, and a resin forming the synthetic resin backer layer is at least one member selected from the group consisting of polypropylene, ethylene-vinyl alcohol copolymer, polymethylene, polymethylpentene, Application No. 16/648,9003Docket No.: 1451202.224US9 Amendment dated March 17, 2022 Reply to Office Action of November 26, 2021 polyethylene terephthalate, highly heat-resistant polyalkylene terephthalates, polybutylene terephthalate, polyethylene naphthalate, polyethylene naphthalate-isophthalate copolymer, polycarbonate, polyarylate, polyimide, polystyrene, polyamide, and ABS”) (Paragraph [0013]; [0024]). The base sheet may contain flame retardants (Paragraph [0026]). The base sheet may have a thickness of 40 to 100 microns and the transparent resin layer may have a thickness of 90 to 130 microns resulting in a total thickness of the two layers being 130 to 400 microns (“the total thickness of the non-halogen based thermoplastic resin containing layers (x) is 120 microns or more”) (Paragraphs [0027] and [0036]).
Horio is silent with respect to the base sheet having a non-halogen based flame retardant in an amount of 11% by mass or more.
Li teaches a halogen free resin composition which includes 5 to 40 parts by weight of a halogen-free flame retardant, preferably 20-22 parts by weight (Pg. 2, Paragraph [0013]). The halogen-free flame retardant is provided due to halogens causing the release of a toxic and corrosive gas (Pg. 1, Paragraph [0002]). The composition additionally includes the following components: 50-100 parts of an epoxy resin, 20-70 parts of benzoxazine, 5-40 parts of a polyphenyl ether, 5-30 parts of styrene-maleic anhydride, 0.2-5 parts of a curing accelerator, and 20-100 parts of a filler (Pg. 2, Paragraph [0013]). Therefore, the percentage of the halogen-free flame retardant is from 1.4% (5 parts/350 parts) to 24% by weight (40parts/165.2 parts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base sheet with a flame retardant such that the flame retardant is present in an amount of 5 to 40 parts by weight, or 1.4% to 24%, in order to provide the base sheet with flame retardant characteristics while being halogen free in order to prevent the formulation of toxic and corrosive gases, as taught by Li. Furthermore, one of ordinary skill in the art would recognize that the corresponding thickness range as discussed above utilized in the formula (I) would result in Y values of between 0.922% by mass and 16.69% by mass. As such, the 20 to 22 parts by weight, or 1.4% to 24%, as taught by Li is greater than the corresponding thickness values and meets the limitation regarding the equation (I). 
With respect to the limitation of “laminated on a base having a thermal conductivity of less than 0.1 W/mK on a side to which the decorative sheet in bonded,” it appears as though this limitation describes an end use of the decorative sheet and does not further structurally describe the decorative sheet. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 2, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claim 1. 
Li further teaches the flame retardant may be ammonium phosphate (“phosphorus or nitrogen based flame retardants”) (Pg. 3, Paragraph [0028]).
Regarding claims 4 and 17, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1-2 (“40% by mass or less”). 
Regarding claims 5 and 18, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1-2. As discussed above, the decorative sheet includes a transparent resin layer which has a thickness of between 90 and 300 microns. 
Regarding claims 6-9 and 19-20, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1-2. 
As discussed above, the decorative sheet includes a surface protecting layer. The surface protecting layer may have a thickness of 20 to 40 microns (Paragraph [0040]). The surface protecting layer may be formed from an ionization radiation curable resin formed with electron beams (Paragraphs [0051]-[0052]).
Regarding claim 10, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1 and 6. 
The decorative sheet may further contain fine particles that have a size larger than the thickness of the surface protecting layer (Paragraph [0040]). 
Regarding claim 12, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claim 1. As discussed above, the total thickness of the base sheet and the transparent resin layers is between 130 and 400 microns, which overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 21, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight, or 1.4% to 24%, of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claim 1 (“wherein the content of the non-halogen based flame retardant in the layer containing a non-halogen based flame retardant is 18.8 mass% or more”).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558) with “Thermal conductivity of some selected materials and gasses” as an evidentiary reference. 
Regarding claims 14-15, Horio in view of Li teaches the decorative sheet as discussed above with respect to claim 1. The decorative sheet may be used as a decorative board by means of lamination on a cork sheet (Paragraph [0011]). The table in “Thermal conductivity of some selected materials and gasses” teaches cork as having thermal conductivity values of 0.043, 0.044 and 0.07 W/mK. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558), as applied to claim 10, as further in view of Smith (EP 0,235,914)
Regarding claim 11, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1 and 10. 
Horio is silent with respect to the fine particles being in the form of a vesicle formed by a supercritical reverse phase evaporation method.
Smith teaches the incorporation of solid beads or hollow spheres into a radiation curable component enabling a textured appearance and increased abrasion resistance (Pg. 1, Lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the fine particles of the surface protecting layer, which may be formed from an ionization radiation curable resin such that they are hollow spheres providing increased abrasion resistance and a textured appearance, as taught by Smith. With respect to the limitation regarding “formed by a supercritical reverse phase evaporation method,” this limitation appears to be a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the final product appears to be the fine particles which are in the shape of a vesicle or are hollow, which is taught by the combination of Horio and smith as discussed above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558), as applied to claim 1, as further in view of Boday et al. (US 2013/0338280).
Regarding claim 13, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claim 1. 
Horio is silent with respect to the fine particles being in the form of a vesicle formed by a supercritical reverse phase evaporation method.
Boday teaches a flame retardant which is encapsulated by a polymer (Pg. 1, Paragraph [0001]). The flame retardant may inhibit fire or combustion on or near a polymer material after upon rupture of the capsule containing the polymer material (Pg. 1, Paragraphs [0014]-[0015]; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the halogen free flame retardant such that the flame retardant is encapsulated in a polymer in order to inhibit fire or combustion on or near a polymer material after upon rupture of the capsule containing the polymer material, as taught by Boday. With respect to the limitation regarding “formed by a supercritical reverse phase evaporation method,” this limitation appears to be a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the final product appears to be the fine particles which are in the shape of a vesicle or are encapsulated, which is taught by the combination of Horio and Boday as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-15 and 17-20 of copending Application No. 16/969,003 in view of Horio et al. (JP 2017/019274) and Li et al. (US 2018/0327558)
Claim 1 of the copending application teaches a decorative sheet with a plurality of non-halogen layers.
The claims of the copending application are silent with respect to the equation (I) being met and the content of the non-halogen based flame retardant which are taught by Horio and Li as discussed above in the 35 U.S.C. 103 rejection of claim 1.
Additionally, claims 2, 4-15 and 17-21 are taught by claims 4-20, Smith and Boday as discussed above in the 35 U.S.C 103 rejections of claims 2, 4-15 and 17-21.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments and cancellation of claim 16, see pages 7-8, filed 3/17/2022, with respect to the 35 U.S.C. 112 rejection of claim 16 have been fully considered and are persuasive. The rejection of 11/26/2021 has been withdrawn. 

Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
On pages 10-11, applicant argues that the combination fails to teach each of the claimed limitations as amended such that Li only teaches the use of an epoxy resin whereas the claimed invention now requires a back sheet or a synthetic backing layer which is formed from a variety of materials not including an epoxy resin.
The examiner finds this unpersuasive in that the primary reference of Horio already teaches a base layer which may be formed from a variety of non-halogen based thermoplastic resins, preferably polyolefins, polyesters and a variety of other non-halogen based thermoplastic resins which overlap with the resins suitable for the base layer/synthetic backing layer of instant claim 1 (Horio, Paragraph [0024]). Therefore, the primary reference of Horio teaches the newly amended features of claim 1. With respect to the combination of Horio in view of Li, the examiner notes that Horio teaches each of the materials listed above as being preferable, but still provides a general teaching for the material of the backing layer to be at least a non-halogen based thermoplastic resin, which is taught by Li (Paragraph [0023]). Therefore, both inventions are directed towards forming a non-halogen based resin composition and are combinable. Furthermore, Li is provided in order to teach the inclusion of a non-halogen based flame retardant in order to prevent the release of toxic and corrosive gases resulting from halogen based flame retardants (See rejection of claim 1). Ultimately, the examiner contends that the newly amended features of claim 1 are taught by the primary reference of Horio and the combination of Horio in view of Li is still proper as well teaching each of the limitations of claim 1. This action is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783